


110 HRES 314 IH: Supporting the goals of World Intellectual

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 314
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Wexler (for
			 himself, Mr. Feeney,
			 Mr. Berman,
			 Mr. Coble,
			 Mr. Schiff,
			 Mr. Goodlatte,
			 Mr. Smith of Texas,
			 Mr. Smith of Washington,
			 Mrs. Bono,
			 Ms. Watson, and
			 Mr. Issa) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals of World Intellectual
		  Property Day, and for other purposes.
	
	
		Whereas intellectual property is the backbone of the
			 Nation’s economic competitiveness and the only sector where the United States
			 has a trade surplus with every nation in the world;
		Whereas well over 50 percent of United States exports now
			 depend on some form of intellectual property, compared to less than 10 percent
			 50 years ago;
		Whereas intangible assets that stem from intellectual
			 property—such as high-value services, global branding, technological know-how,
			 and scientific research—must be recognized as cornerstones in achieving
			 continued economic growth and cultural development in a 21st century
			 world;
		Whereas intellectual property assets today represent more
			 than one third of the value of United States-based corporations and more than
			 17 percent of the gross domestic product of the United States;
		Whereas intellectual property plays a significant role in
			 an increasingly broad range of services, ranging from the Internet to health
			 care to nearly all aspects of science and technology and literature and the
			 arts, and the Nation’s potential for innovation and invention must be fostered
			 as its greatest attribute;
		Whereas the United States and all countries share the
			 challenge of combating piracy and counterfeiting of intellectual property,
			 including illicit trade in life-saving drugs, cutting edge technologies, film,
			 music, books, and inventions that affect the quality of life every day;
		Whereas such piracy and counterfeiting have a deep impact
			 on economies around the world, translate into lost jobs, lost earnings, and
			 lost tax revenues, and threaten public health and safety;
		Whereas counterfeit drugs account for 10 percent of all
			 pharmaceuticals and as much as 60 percent in developing countries;
			 counterfeiting costs the automotive parts industry $12,000,000,000 annually;
			 for every two dollars’ worth of software obtained legally, one dollar’s worth
			 is obtained illegally; and it is estimated that counterfeiting accounts for 5
			 to 7 percent of world trade;
		Whereas motion picture piracy now results in lost revenue
			 among all United States industries of $20,500,000,000 annually; the recording
			 industry loses about $4,200,000,000 annually to piracy worldwide; it is
			 estimated that American publishers lost over $580,000,000 in 2006 due to
			 copyright piracy; and global piracy is estimated to have cost the United States
			 entertainment software industry more than $3,000,000,000 in 2004, not including
			 losses attributable to Internet piracy;
		Whereas the World Intellectual Property Organization, with
			 its 184 member states, is the primary organization in the world focused on the
			 development and protection of intellectual property rights for all creators and
			 all countries;
		Whereas World Intellectual Property Day provides an
			 opportunity to reflect on how intellectual property touches all aspects of
			 people’s lives—how copyright helps music to be heard and art, films, and
			 literature to be seen, how industrial design helps shape the world in which
			 people live, how trademarks provide reliable signs of quality, and how
			 patenting helps promote ingenious inventions that make life easier, faster,
			 safer, and sometimes completely changes the way people live;
		Whereas the theme of 2007 World Intellectual Property Day
			 is Encouraging Creativity, and presents an opportunity to
			 encourage young people in the United States to recognize the creator, the
			 problem-solver, and the artist within to produce the entrepreneurs, the
			 scientists, the designers, and the artists of tomorrow;
		Whereas April 26, 1970, was the date on which the
			 Convention establishing the World Intellectual Property Organization entered
			 into force;
		Whereas in 2000, member states of the World Intellectual
			 Property Organization established World Intellectual Property Day to celebrate
			 the contribution made by innovators and artists to the development and growth
			 of societies across the globe and to highlight the importance and practical use
			 of intellectual property in everyone’s daily lives; and
		Whereas April 26, 2007, has been designated as World
			 Intellectual Property Day, a time to celebrate the importance of intellectual
			 property to the United States and the world: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 of World Intellectual Property Day to promote, inform, and teach the importance
			 of intellectual property as a tool for economic, social, and cultural
			 development;
			(2)recognizes the ever-increasing importance
			 of intellectual property and the new challenges and serious threats to its
			 protection, which affect prospects for future growth of the United States
			 economy;
			(3)supports robust and ongoing efforts to
			 protect the health and well-being of citizens in the United States from
			 fraudulent and illegal counterfeiting and piracy, such as those led by the
			 National Intellectual Property Coordination Council and the Strategy Targeting
			 Organized Piracy;
			(4)congratulates the
			 World Intellectual Property Organization for building awareness of the value of
			 intellectual property and developing the necessary infrastructure to help
			 citizens take full advantage of their own creativity; and
			(5)applauds the
			 ongoing contributions of human creativity and intellectual property to growth
			 and innovation and for the key role they play in promoting and ensuring a
			 brighter and stronger future for the Nation and the world.
			
